Title: Bill Indemnifying the Executive for Removing and Confining Suspected Persons, [16–26 December 1777]
From: Virginia Assembly
To: 



[16–26 December 1777]

Whereas on the late appearance of a hostile Fleet in the Bay of Chesapeake, a large Body of Militia were collected and arrayed, and to prevent the dangerous Consequences which might have been produced by a Communication of Intelligence, to the Enemy, it became necessary for the Governor and Council, for the public safety, to remove and restrain, during the Imminence of the Danger, at a Distance from the Ports and Encampments of the said Militia, and from other places near the Ports and Harbours of this Commonwealth, certain persons whose affections to the American Cause were suspected and more especially such as had refused to give assurance of Fidility and allegiance to the Commonwealth, according to the Act of Assembly for that purpose made and provided; And it may happen that some of the said persons, so removed and restrained, may be dispossed to vex with Actions at Law those who were concerned in advising issuing or Executing the Orders for that purpose. Be it therefore enacted by the General Assembly, that the Governor, Members of the Council, and all others concerned in advising, issuing or executing the said Orders for the removal or Restraint of such persons, stand indemnified, and clearly exonerated from all Actions, Suits, and Damages, on Account thereof: And that if any Action or Suit should be brought by, or on behalf of any person, so removed or restrained for the recovery of Damages for such removal or restraint, against any person or persons so indemnified, the Defendant or Defendants may plead the General Issue, and give this Act in Evidence.
